DETAILED ACTION
The present Office Action is responsive to the Amendment received on June 1, 2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
	Claims 2-16, 20, 23, 24, 26, 36-39, 42, and 43 are canceled.

Claim Rejections - 35 USC § 112 – New Grounds, Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17-19, 21, 22, 25, 27-35, 40, 41, 44, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was 
Claim 1 has been amended to recite that a reaction mixture comprises a Family A DNA polymerase included at a concentration of greater than 0.2 units/l and less than 0.5 units/l.
Applicants reference the single example of titration found on section [0084], wherein the following is discussed:

    PNG
    media_image1.png
    452
    1030
    media_image1.png
    Greyscale

As referenced Figure 1A-E reveals that the actual amounts tested were 5, 7.5, 10, 12.5, and 15 units of Platinum Taq DNA polymerase (see above reference made to Figures 1A-E).

The concentrations of the working enzyme, therefore would have been at 7.5 and 10 units (based on Figures 1B and C, respectively), that translates to 0.3 units/l and 0.4 units/l.
Therefore, while the specification may support for a single type of DNA polymerase, that is, Platinum Taq enzyme that produces the, “surprising” results at the presently recited concentrations, the specification does not support that this surprising result is then found across all such Family type A DNA polymerase.  
The context in which the claimed ranges made is for demonstrating a surprising finding produced from the use of a specific DNA polymerase employed.  Therefore, based on such a disclosure one cannot, broadly apply that this finding to include all DNA polymerases embraced by the genus of Family A type DNA polymerases, for such would be a contradiction to the, “surprising” finding.
This conclusion is also consistent with the fact that the application as field does not support for any other such polymerases being used at the recited concentration, 
Lastly, the Office notes that trademarked names should not be used in a claim because the usage of trademarked products in claims may render the claim indefinite in its metes and bounds.
Claims 17-19, 21, 22, 25, 27-35, 40, 41, 44, and 45 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
The rejection of claims 1 and 22 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vallone et al. (Forensic Science International: Genetics 3, 2008, pages 42-45; IDS ref), made in the Office Action mailed on February 1, 2021 is withdrawn in view of the claim amendment and arguments made in the Amendment received on June 1, 2021.
	As argued by Applicants, Vallone et al. do not employ the polymerase of the claimed range.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 17-19, 21, 22, 25, 27-35, 40, and 41 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uemori et al. (U.S. Patent No. 2003/0186312 A1, published October 2003; IDS ref) in view of Butler et al. (Forensic 
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 17-19, 21, 22, 25, 27-29, 40, 41, 44, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vallone et al. (Forensic Science International: Genetics 3, 2008, pages 42-45; IDS ref) in view of Mulero et al. (Journal of Forensic Sciences, January 2006, vol. 51, no. 1, pages 64-75).
Vallone et al. (Forensic Science International: Genetics 3, 2008, pages 42-45; IDS ref).
With regard to claim 1, Vallone et al. disclose a method comprising:
subjecting a reaction mixture to at least one amplification cycle (“master mix … enzyme … primer mix”, “28 cycles …”; page 43, section 2.3), wherein the reaction mixture comprises a double-stranded nucleic acid (“1.5 L of template DNA…”, page 43, section 2.3), at least two primers capable of annealing to complementary nd column) and amplifying at least one short tandem repeat (STR) (“PCR was carried out …”, page 43, section 2.3), and a Family A DNA polymerase (Speedstar DNA polymerase®), wherein at least one amplification cycle comprises:
denaturing the double-stranded nucleic acid in the reaction mixture; and
annealing the at least two primers to complementary strands of the denatured double-stranded nucleic acid and extending the at least two primers; and
wherein the time to complete one amplification cycle is 25 seconds or less (“28 cycles of 5s … 10s … 10s”, page 43, section 2.3; totaling to 25 seconds).
With regard to claims 21 and 22, Amelogenin is assayed (see Figure 1, AMEL, D5S818).
With regard to claims 40 and 41, Vallone et al. explicitly disclose that after each cycle, the amplification signal increased 2 folds (“[e]ach 
With regard to claim 44, the denaturing condition is at 95oC (page 43, section 2.3).
Vallone et al. do not explicitly disclose all kinds of DNA polymerase concentrations which could be employed, and consequently do not explicitly disclose l of Family A DNA polymerase is employed, or that about 0.3 to about 0.4 units/l is employed (claim 44).
Vallone et al. do not explicitly use the DNA polymerases recited in claims 17-19, 25, 27, and 28).
Vallone et al. do not employ a dye (claim 29).
Vallone et al. do not explicitly disclose that the amplification cycle results in 1.6 fold to 2-fold increase (claim 40) or that the efficiency is 0.8 to 1.0 (claim 41).
Mulero et al. disclose a method of multiplex amplifying a plurality of STRs (“we have developed a 17 plex Y-STR system that includes … and six additional highly polymorphic Y-STR makers.”, page 64, 2nd column, 2nd paragraph), the method comprising:
subjecting a reaction mixture to at least one amplification cycle, wherein the reaction mixture comprises:
a double-stranded nucleic acid (“1 ng of template DNA”, page 65, 1st column, bottom paragraph);
at least two primers capable of annealing to complementary strands of the double-stranded nucleic acid and amplifying at least one short-tandem repeat (STR) (“reaction volume of 25 L containing … 9.2 L of AmplSTR® Yfiler™ kit primer set …”, page 66, 1st column, 5th
a Family A DNA polymerase included in a concentration of greater than 0.2 units/l and less than 0.5 units/l (“[u]less noted otherwise, the protocol in the AmplSTR® Yfiler™ kit user’s manual were followed.  The PCR amplification was performed in a reaction volume of 25 L …”, page 66, 1st column, 5th paragraph; “optimization study consisted of testing individual components of the PCR while keeping the remaining components constant.  Primers were designed to perform efficiently in a multiplex format …”, page 66, 2nd column, bottom paragraph; “amount of Amplitaq Gold® DNA polymerase (range: 2.8-5.2 U/rxn1) …”, page 68, 1st column, 2nd full paragraph), wherein the at least on amplification reaction cycle comprises denaturing the double-stranded nucleic acid in the reaction mixture (“standard thermal cycling conditions … consisted of enzyme activation at 94oC for 1 min … followed by 30 cycles…”, page 66, 1st column, 5th paragraph); and annealing the at least two primers to complementary strands of the denatured double-stranded nucleic acid and extending the at least two primers to thereby amplify oC (see page 65, 2nd column).
With regard to claims 17-19, 25, 27, and 28, the DNA polymerase is Amplitaq Gold DNA polymerase which is cold-sensitive.
With regard to claim 29, dyes are employed for detection of the amplified products (page 68, 1st column).
With regard to claims 40 and 41, Mulero et al. express what is implicit of an exponential amplification reaction, that is, a doubling of the target nucleic acids after each cycle (or approximately 2 folds, or efficiency of 0.8 to 1.0; “[e]ach increase in cycle number led to approximately two-fold increase in height”, page 68, bottom paragraph).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Vallone et al. with the teachings of Mulero et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
As discussed above, the reaction conditions disclosed by Vallone et al. was tailored for the specifically discussed assay and therefore, did not explicitly disclose all different potential concentrations of DNA polymerases which could be employed for optimization purposes.
However, as evidenced by Mulero et al., who explicitly teach an optimization parameters that encompass greater than 0.2 units/l of DNA polymerase for multiplex amplification of STRs from a nucleic acid sample, the presently claimed range of DNA polymerases employed is determined to be an obvious range derived by optimization of the reagents involved in an typical PCR amplification reaction, and therefore, is rendered obvious over the cited references.
For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.

s 30-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vallone et al. (Forensic Science International: Genetics 3, 2008, pages 42-45; IDS ref) in view of Mulero et al. (Journal of Forensic Sciences, January 2006, vol. 51, no. 1, pages 64-75) as applied to claims 1, 17-19, 21, 22, 25, 27, 28, 40, 41, 44, and 45 above, and further in view of Espy et al. (Clinical Microbiology, January 2006, vol. 19, no. 1, pages 165-256).
The teachings of Vallone et al. and Mulero et al. have already been discussed above.
Vallone et al. and Mulero et al. do not employ every possible means for detecting the amplification products.  Consequently, the artisans do not disclose that the amplification products are detected with an indicator probe capable of hybridizing to a strand of the double-stranded nucleic acid (claim 30), which is a 5’-nuclease probe (claim 31), which increases the detectable signal (claim 32), or that the indicator probe is a hybridization dependent probe (claim 33), which is a hairpin probe (claim 34), which increases the detectable signal (claim 35).
Espy et al. teach a well-known means of detecting amplification products in real time via use of a TaqMan® probe and molecular beacon, whose structures and means of detection are graphically represented in Figure 1 (reproduced below):

    PNG
    media_image2.png
    753
    520
    media_image2.png
    Greyscale
As seen, the “5’ Nuclease probe” is also known as a TaqMan® probe which comprises a quenching pair of dyes, which anneals to an amplified portion of the product during amplification and becomes cleaved, resulting in an increased signal production, where as a molecular beacon is a “hybridization” dependent probe that, in its un-hybridized state, the probe results in a “quenched” signal state which becomes unquenched hybridized to its target, releasing increased signal production.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Vallone et al. and Mulero et al. with the teachings of Espy et al., thereby arriving at the invention as claimed for the following reasons.
	As stated above, the combination of Vallone et al. and Mulero et al. would have arrived at a method of achieving rapid PCR for multiplexed amplification of a plurality of STRs.  
	Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Vallone et al. and Mulero et al. with the teachings of 
“Real-time PCR testing platforms provide equivalent sensitivity and specificity as conventional PCR combined with Southern blot analysis.  Since the nucleic acid amplification and detection steps are performed in the same closed vessel, the risk for release of amplified nucleic acids into the environment, and contamination of subsequent analysis, is negligent compared with conventional PCR methods … accelerated PCR thermocycling and detection of the amplified product permits the provision of a test result much sooner for real-time PCR than for conventional PCR … combination of excellent sensitivity and specificity, low contamination risk, ease of performance and speed, has made real-time PCR technology an appealing alternative to conventional … testing methods.” (page 166, Espy et al.)

	Indeed, said one of ordinary skill in the art would have recognized that all of the benefits as expressed by Espy et al. would have been applicable to the traditional PCR and electrophoretic gel run detection employed by Vallone et al. and Mulero et al., thus motivating said one of ordinary skill in the art to combine the teachings, thereby arriving at the invention as claimed.

Double Patenting
The rejection of claims 1, 17-19, 21, 22, 25, 27-35, 40, and 41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No 8,580,505 (herein, “the ‘505 patent”), made in the Office Action mailed on February 1, 2021 is withdrawn in view of the Amendment received on June 1, 2021.

Rejection – New Grounds, Necessitated by Amendment
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 17-19, 21, 22, 25, 27-35, 40, 41, 44, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No 8,580,505 (herein, “the ‘505 patent”) in view of Mulero et al. (Journal of Forensic Sciences, January 2006, vol. 51, no. 1, pages 64-75).
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claim 1, claims of the ‘505 patent also claims a method of amplifying a nucleic acid sequence, wherein the method comprises:
subjecting a reaction mixture to at least one amplification cycle, wherein the reaction mixture comprises a double-stranded nucleic acid, at least two primers 
denaturing the double-stranded nucleic acid in the reaction mixture; and
annealing the at least two primers to complementary strands of the denatured double-stranded nucleic acid and extending the at least two primers; and
wherein the time to complete the one amplification cycle is 25 seconds or less (“the time to complete one amplification cycle is 25 seconds of less”, claim 2; “two step amplification”, claim 1).
With regard to instant claims 17-19, 25, 27, and 28, claim 7 of the ‘505 patent claims.
With regard to instant claims 21 and 22, claims 8 and 9 of the ‘505 patent claims.
With regard to instant claims 40 and 41, the number of amplified molecules produced in at least one of the at least one amplification cycle is from 1.6 fold to 2 fold (see claim 13 of the ‘505 patent), and the amplification efficiency of polymerase 
Claims of the ‘505 patent do not explicitly recite the concentration of the polymerase employed in the claimed method and therefore, do not claim that greater than 0.2 but less than 0.5 units/l of Family A DNA polymerase is employed, or that about 0.3 to about 0.4 units/l is employed (claim 44).
Claims of the ‘505 patent do not explicitly claim how the amplification product is detected.  Consequently, claims of the ‘505 patent does not claim that an indicator is used, or that a 5’ nuclease probe is used or a hairpin probe is used (claims 29-35).
Claims of the ‘505 patent do not explicitly claim that the amplification is performed with a denaturation temperature from about 85oC to 95oC (claim 45).
Mulero et al. disclose a method of amplifying a nucleic acid sequence (“we have developed a 17 plex Y-STR system that includes … and six additional highly polymorphic Y-STR makers.”, page 64, 2nd column, 2nd paragraph), the method comprising:
subjecting a reaction mixture to at least one amplification cycle, wherein the reaction mixture comprises:
a double-stranded nucleic acid (“1 ng of template DNA”, page 65, 1st
at least two primers capable of annealing to complementary strands of the double-stranded nucleic acid and amplifying at least one short-tandem repeat (STR) (“reaction volume of 25 L containing … 9.2 L of AmplSTR® Yfiler™ kit primer set …”, page 66, 1st column, 5th paragraph); and
a Family A DNA polymerase included in a concentration of greater than 0.2 units/l and less than 0.5 units/l (“[u]less noted otherwise, the protocol in the AmplSTR® Yfiler™ kit user’s manual were followed.  The PCR amplification was performed in a reaction volume of 25 L …”, page 66, 1st column, 5th paragraph; “optimization study consisted of testing individual components of the PCR while keeping the remaining components constant.  Primers were designed to perform efficiently in a multiplex format …”, page 66, 2nd column, bottom paragraph; “amount of Amplitaq Gold® DNA polymerase (range: 2.8-5.2 U/rxn2) …”, page 68, 1st column, 2nd full paragraph), wherein the at least on amplification reaction cycle comprises denaturing the double-stranded nucleic acid in the reaction mixture (“standard thermal cycling conditions … consisted st column, 5th paragraph); and annealing the at least two primers to complementary strands of the denatured double-stranded nucleic acid and extending the at least two primers to thereby amplify the at least one STR, wherein the artisans employ the denaturation temperature of 94oC (see page 65, 2nd column).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the claimed method of the ‘505 patent with the method disclosed by Mulero et al., and  well-known detection means such as the TaqMan® PCR and molecular beacon probes, thereby arriving at the invention as claimed.
The means of detecting amplification products in real time via use of intercalators, 5’-nuclease probe (e.g., TaqMan® probe), or molecular probe has been well-known and characterized at the time the invention was made (TaqMan technology known and available as early as 1997).  Therefore, one of ordinary skill in the art would have been motivated to combine the claimed method of the ‘505 patent with these well-known and sensitive amplicon detection means, thereby arriving at the instantly claimed method.
	And given that Mulero et al. explicitly disclose that the workable concentration of the Family A DNA polymerase (Amplitaq® Gold) covering 0.208 units/l can be l or about 0.2 units/l, rendering the invention as claimed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Applicant’s arguments with respect to the previous rejections are deemed moot in view of the present rejections based on new grounds based on a new reference of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        June 8, 2021
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mulero teaches that unless noted otherwise, the PCR reactions were performed in a total of 25 l reaction mixture, and therefore, 5.2 Units of Amplitaq Gold DNA polymerase present in a 25 l reaction mixture calculates to 0.208 units/l.
        2 Mulero teaches that unless noted otherwise, the PCR reactions were performed in a total of 25 l reaction mixture, and therefore, 5.2 Units of Amplitaq Gold DNA polymerase present in a 25 l reaction mixture calculates to 0.208 units/l.